                      Case 1:20-cv-00735-JPC Document 27 Filed 10/29/20 Page 1 of 2




                      10/29/2020




                                               THE CITY OF NEW YORK
JAMES E. JOHNSON                              LAW DEPARTMENT                                          Andrew J. Rauchberg
Corporation Counsel                               100 CHURCH STREET                                     phone: 212-356-0891
                                                  NEW YORK, NY 10007                           email: arauchbe@law.nyc.gov



                                                                       October 28, 2020

        BY ECF

        Hon. John P. Cronan
        United States District Judge
        Southern District of New York
        500 Pearl Street
        New York, New York 10007

                          Re: M.V. obo J.V. v. N.Y. City Dep’t of Educ., et al.
                              20 CV 735 (JPC) (OTW)

        Dear Judge Cronan,

                        I am an Assistant Corporation Counsel in the Office of James E. Johnson,
        Corporation Counsel of the City of New York, attorney for the Defendants in the case referenced
        above. I write jointly with Plaintiffs’ counsel to respectfully request an adjournment of the initial
        pretrial conference currently scheduled for next Thursday, November 5, 2020.

                       The parties are discussing settlement, and have agreed to a schedule whereby we
        will exchange information to facilitate these discussions. By November 9, 2020, the Department
        of Education will provide any remaining information concerning educational services received
        by the student-Plaintiff J.V. in the relevant school years. Plaintiffs will then issue a formal
        demand and provide their attorney times slips by November 23, 2020. Additional time will then
        be needed for negotiations and for this Office to request and obtain settlement authority from the
        City Comptroller. The parties hope that we will be able to reach a resolution without the Court’s
        intervention, and it is possible that the conference will ultimately prove unnecessary. For this
        reason, we respectfully request that the Court adjourn the conference to a date convenient for the
        Court on or after January 5, 2021, and grant a corresponding adjournment of the deadline to
        submit the joint pre-conference letter and proposed case management plan.

                        This is the third request to adjourn the initial conference, though the first since
        Plaintiffs filed an amended complaint. Judge Gardephe originally scheduled an initial
        conference for May 28, 2020, but His Honor granted the parties’ prior two requests.
         Case 1:20-cv-00735-JPC Document 27 Filed 10/29/20 Page 2 of 2




              Thank you for your consideration of this matter.


                                                          Respectfully submitted,

                                                                 s/

                                                          Andrew J. Rauchberg
                                                          Assistant Corporation Counsel


cc:   Erin O’Connor, Esq.
      Law Office of Elisa Hyman P.C.
      Attorneys for Plaintiffs


 It is hereby ORDERED that the November 5, 2020 initial pretrial conference
 is ADJOURNED until January 5, 2021 at 10:00 a.m. The parties shall
 submit the joint letter and proposed case management plan outlined in the
 Court's October 2, 2020 letter %LU by December 29, 2020.

 SO ORDERED.

 Date: October 28, 2020
       New York, New York
                                     ________________________________
                                     JOHN P. CRONAN
                                     United States District Judge




                                               2
